Citation Nr: 1632808	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  14-26 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a right knee condition.

2. Entitlement to service connection for a right knee condition.

3. Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a back condition, to include as secondary to a right knee condition.

4. Entitlement to service connection for a back condition, to include as secondary to a right knee condition. 

5. Whether the reduction in the evaluation of a service-connected right shoulder disability from 20 percent to 10 percent effective August 1, 2014, was proper.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Daughter


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1971 to May 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2013 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The Veteran's service connection claims for a right knee condition and a back condition were previously denied in January 2008 rating decision.

By way of background, the Veteran filed an increased rating for his service-connected right shoulder condition in September 2012.  This resulted in a proposed reduction of disability evaluation from 20 percent to 10 percent in a July 2013 Rating Decision.   A May 2014 rating decision reduced the Veteran's rating for a right shoulder disability from 20 percent to 10 percent, effective August 1, 2014.  The Veteran filed notice of disagreements to both the July 2013 and May 2014 rating decisions.
 
As stated above, the RO reduced the Veteran's rating for a service-connected right shoulder disability from 20 percent to 10 percent in the May 2014 rating decision, effective August 1, 2014.  Accordingly, the first issue on appeal is whether the May 2014 rating reduction was proper.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80   (1992); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  However, the Board must also determine whether an increased rating claim is included in the appeal of the rating reduction.  In this case, the Veteran's August 2013 and June 2014 notice of disagreements expressed disagreement only with the reduction of the right shoulder disability from 20 percent to 10 percent.  See 38 C.F.R. § 20.201.  In both instances, the Veteran stated that he sought a 20 percent evaluation for the right shoulder.  At no point, other than the initial increased rating claim, has the Veteran indicated dissatisfaction with the formerly assigned 20 percent rating, and has indicated that he seeks a 20 percent evaluation in subsequent communications.  Id.  As such, the Board finds the Veteran's notice of disagreement applied only to the issue of the propriety of the rating reduction, and the issue of entitlement to an increased rating for a right shoulder disability is not on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a right knee condition and a back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1. The RO denied entitlement to service connection for residuals, right knee sprain, including degenerative arthritis in a January 2008 rating decision.  The Veteran did not appeal that decision, or submit new and material evidence within one year.

2. Evidence received after the January 2008 final decision with respect to the issue of entitlement to service connection for residuals, right knee sprain, including degenerative arthritis includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the claim.
 
3. The RO denied entitlement to service connection for scoliosis and degenerative change, thoracolumbar spine in a January 2008 rating decision.  The Veteran did not appeal that decision, or submit new and material evidence within one year.
 
4. Evidence received after the January 2008 final decision with respect to the issue of entitlement to service connection for scoliosis and degenerative change, thoracolumbar spine, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the claim.

5. From August 1, 2014, the Veteran's fracture, right humeral shaft did not improve such as to warrant a reduction in a disability evaluation from 20 percent to 10 percent, as the Veteran's right shoulder disability more closely approximated limitation of motion consistent with a 20 percent evaluation.


CONCLUSIONS OF LAW

1. The January 2008 rating decision is final.  38 U.S.C.A. §§ 7104 , 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2015).
2. New and material evidence has been received to reopen the claim for service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
 
3. New and material evidence has been received to reopen the claim for service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2015).

4. The reduction of the rating for the service-connected fracture, right humeral shaft disability from 20 percent to 10 percent, effective August 1, 2014, was not proper. 38 U.S.C.A. §§ 1155  (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108  provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Regulations provide that "new" evidence is existing evidence not previously submitted to agency decisionmakers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits. Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The law provides that evidence proffered by the Veteran to reopen his claim is presumed credible for the limited purpose of ascertaining its materiality.  See Justus v. Principi, 3 Vet. App. 510, 512   (1992).

Right Knee Disability

The Veteran's service connection claim for a residuals of a right knee sprain, including degenerative arthritis, was originally denied in a January 2008 rating decision based on a finding that there was no nexus between military service and the current disability.  The Veteran did not appeal this decision, nor submit new and material evidence within one year of the denial.  Therefore, it became final.

As noted above, a final decision cannot be reopened unless new and material evidence is presented.  In this case, an unestablished fact necessary to substantiate the right knee claim is competent evidence of a link between the Veteran's current right knee disability and his active duty service. 

The Veteran has submitted a June 2015 private medical opinion which opines that there is a possible link between the Veteran's currently diagnosed right knee disabilities and his military service, specifically a documented in-service motorcycle accident.  The credibility of this evidence is presumed for the limited purpose of assessing whether the evidence is material.  As a result, the Board finds that there is now evidence that tends to establish a link between the Veteran's right knee disability and his military service.  Thus, new and material evidence has been submitted with respect to the Veteran's service connection claims for a right knee disability.  The claim is reopened.  However, the Board explains below that additional evidence is required prior to assessing the merits of the claim.



Back Condition

The Veteran's service connection claim for scoliosis and degenerative changes of the thoracolumbar spine was originally denied in a January 2008 rating decision as there was no documented in-service treatment or injury, and there was no nexus between military service and the current disability.  The Veteran did not appeal this decision, nor submit new and material evidence within one year of the denial.  Therefore, it became final.

As noted above, a final decision cannot be reopened unless new and material evidence is presented.  In this case, an unestablished fact necessary to substantiate the back claim is competent evidence of an in-service incident or a link between the Veteran's current back disability and his active duty service. 

The June 2015 private medical opinion also opines that there is a possible link between the Veteran's currently diagnosed back disabilities and his military service, specifically the documented in-service motorcycle accident.  The credibility of this evidence is presumed for the limited purpose of assessing whether the evidence is material.  As a result, the Board finds that there is now evidence that tends to establish a link between the Veteran's back disability and his military service.  Thus, new and material evidence has been submitted with respect to the Veteran's service connection claims for a back disability.  The claim is reopened.  However, the Board explains below that additional evidence is required prior to assessing the merits of the claim.

II. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by multiple letters throughout the course of appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board further notes that there are special notice provisions regarding the reduction of disability ratings.  As a general rule, VA must abide by specific procedural protections that apply when a Veteran's rating is reduced.  38 C.F.R. § 3.105(e).  More specifically, before implementing a rating reduction, the agency of original jurisdiction (AOJ) must issue a rating decision proposing the reduction and setting forth all material facts and reasons, notify the beneficiary of the contemplated action, furnish detailed reasons for the action, and allow 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  However, as the Board has restored the Veteran's original disability rating of 20 percent, it is immaterial as to whether the procedural protections were completed.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs), identified private medical records, and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

The Veteran was afforded a VA examination for his right shoulder condition in June 2015.  The Veteran and his representative have not argued, and the record does not indicate, that the examination was inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file, considered the appellant's relevant medical history, and provided a well-reasoned and adequately supported opinion.

The Board acknowledges that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ who presided over the Veteran's hearing effectively complied with the Bryant directives by noting the issue on appeal.  Moreover, the Veteran has not contended, and the evidence does not otherwise show, that the undersigned VLJ committed prejudicial error, either by failing to adequately apprise the Veteran of the issue presented or by neglecting to suggest the submission of helpful evidence that may otherwise have been overlooked.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.103(c) (2); Bryant.  On the contrary, the hearing transcript reflects that the VLJ identified pertinent facts and laws underlying the appeal.  She also elicited testimony from the Veteran regarding the nature and severity of his right shoulder condition.  Furthermore, there is no indication that the Veteran was otherwise denied due process during the course of his hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2)  and, thus, the Board can adjudicate the appellant's claim based on the current record.

Additionally, there is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III. Initial Rating and Subsequent Reduction for Fracture, Right Humeral Shaft 

As discussed, the Veteran filed a September 2012 increased rating claim for his right shoulder disability, diagnosed as fracture, right humeral shaft.  The Veteran was in receipt of a 20 percent evaluation effective February 5, 2007.  Subsequent to the September 2012 claim, the RO reduced the Veteran's evaluation to 10 percent effective August 1, 2014. 

Regarding rating reductions, the law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a)  are inapplicable, as set forth in 38 C.F.R. § 3.344(c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344 (c); 3.343(a).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown v. Brown, 5 Vet. App. 413, 421. 

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction, and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282   (1992).

The question of whether a disability has improved involves consideration of the applicable rating criteria.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56   (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran is currently rated for fracture, right humeral shaft of the right shoulder under Diagnostic Code 5202-5201.  See 38 C.F.R. §§ 4.20, 4.71a. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.

A March 2013 VA examination notes the Veteran's right shoulder as his dominant shoulder.  A June 2015 VA examination notes the Veteran as ambidextrous.  For the purposes of determining the appropriate disability evaluation, the Board will consider the Veteran to be right shoulder dominant (i.e., major).

Under Diagnostic Code 5201 the major shoulder is rated as follows: limitation of motion to shoulder level (i.e. 90 degrees) warrants a 20 percent rating; motion limited midway between the side and shoulder level (i.e. less than 90 degrees but more than 25 degrees shoulder motion) warrants a 30 percent rating; and motion limited to 25 degrees or less from the side is rated at 40 percent.  38 C.F.R. § 4.71a , Diagnostic Code 5201.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees. 
38 C.F.R. § 4.71, Plate I.  In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).

Pursuant to DC 5202, a 20 percent rating is assigned where there is malunion of the humerus, with moderate deformity.  A 30 percent rating is assigned where there is malunion of the humerus, with marked deformity.  A 20 percent rating is also assigned with recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level.  A 30 percent rating is also assigned when there are recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements.  A 50 percent rating is assigned with fibrous union of the humerus.  A 60 percent rating is assigned with nonunion of the humerus (false flail joint).  A schedular maximum 80 percent rating is assigned where there is loss of the head of the humerus (flail shoulder).  38 C.F.R. § 4.71a , DC 5202.

The March 2013 VA examination upon which the reduction was originally proposed, reports no flare-ups and documents range of motion of the right shoulder as follows:  flexion 145 degrees, with objective evidence of pain at 140 degrees; abduction 100 degrees, with objective evidence of pain at 90 degrees.  Repetitive use testing did not result in additional loss of range of motion.  Functional loss and/or impairment of the right shoulder was noted due to less movement than normal, weakened movement, and pain on movement.  There was no ankylosis, recurrent dislocation of the scapulohumeral joint, and no impairment of the clavicle or scapular.

At the June 2015 VA examination, the Veteran denied flare-ups.  Range of motion of the right shoulder was noted as:  flexion 100 degrees, abduction 180 degrees, external and internal rotation 70 degrees.  Repetitive use testing did not result in additional loss of range of motion.  The examiner was unable to say without resorting to speculation as to whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time.  There was no ankylosis, recurrent dislocation of the scapulohumeral joint, no impairment of the clavicle or scapular, and no conditions or impairments of the humerus.
At the Veteran's June 2015 Travel Board hearing, the Veteran testified that he could lift his right arm to shoulder level and that he could only lift about three pounds without pain.  In essence, the Veteran testified that his right shoulder condition had not changed, and certainly not improved, to the degree that a reduction was appropriate.

With respect to the rating reduction implemented by the RO, the Board finds that the May 2014 reduction in evaluation for his service-connected right shoulder disability was not proper.  The evidence available to the RO at the time of the May 2014 rating decision was not fully supportive of a reduction from 20 percent to 10 percent.  The rating reduction was based largely off of the March 2013 VA examination.  While the results of the March 2013 VA examination do document objective results consistent with a 10 percent disability evaluation, the Board finds that when considering all of the evidence before the RO for the January 2009 rating decision, the reduction was not proper as the evidence cited by VA did not meet the burden of establishing that the disability had improved.  Such a conclusion is further supported when considering the post-reduction evidence, specifically the June 2015 VA examination and the Veteran's June 2015 testimony, in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer, supra.  The evidence suggests that the Veteran has been limited to right shoulder movement to shoulder level.  

As previously noted, in the relevant notice of disagreements, the Veteran limited his appeal to the propriety of the reduction from 20 percent to 10 percent and specifically requested a 20 percent evaluation.  Thus, the Board has limited its analysis to the determination as to whether the reduction was proper.  







	CONTINUED ON NEXT PAGE)
ORDER

The previously denied claim of entitlement to service connection for a right knee disability is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

The previously denied claim of entitlement to service connection for a back disability is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

The May 2014 reduction of the rating for the Veteran's fracture, right humeral shaft disability from 20 percent to 10 percent was improper, and the 20 percent disability rating is restored, effective August 1, 2014


REMAND

The Board finds the March 2013 VA medical opinion regarding the etiology of the Veteran's right knee to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  At the Veteran's June 2015 Travel Board hearing, he alleged a continuity of symptoms from his documented in-service treatment for a right knee injury sustained during a motorcycle accident and testified that he continued to experience such symptoms after separation from service. 

The March 2013 examiner did not properly address the Veteran's lay statements with respect to a continuity of symptomatology since his in-service injury.  In the opinion, the examiner appears to have relied heavily on the lack of treatment records from separation until March 2007.  As a result, a new VA medical opinion is necessary in order to properly address the Veteran's lay statements with respect to continuing right knee symptoms.  The examiner is reminded that the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As such, the examiner should be careful to address any contention by the Veteran of a continuity of symptoms since service with respect to his right knee condition, regardless of whether medical records document treatment.

The March 2013 examiner also provided an opinion with respect to the etiology of the Veteran's claimed back condition.  The examiner only provided an opinion with respect to direct service connection and did not provide an opinion as to whether the condition is related to the Veteran's right knee, as the Veteran has alleged.  

Although the Veteran has submitted a June 2015 private opinion, that opinion is too speculative to warrant a grant of service connection.  In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Additionally, the word "may" is entirely speculative and does not create an adequate nexus for the purposes of establishing service connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (medical treatise submitted by appellant that only raises the possibility that there may be some relationship between service-connected sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death).  Here, the Veteran's treating physician indicated that the knee and back issues "probably date back" to the service-connected injury, "but with less evidence to prove at this time."  Clarification is necessary.

A secondary opinion is needed and under the circumstances, the Board finds that the issue of entitlement to service connection for a back disability is inextricably intertwined with the pending service connection claim for a right knee condition.  In other words, if a claim for service connection for a right knee condition is granted, this may impact the back claim. See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on the Veteran's back claim is therefore deferred.
Accordingly, the case is REMANDED for the following action:

1. Send notice to the Veteran requesting that he identify any additional private or VA treatment records.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.
 
2. Return the Veteran's claims file to an examiner of appropriate expertise to determine the etiology of his diagnosed right knee disability.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of any diagnosed right knee disability.

Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed right knee disability is causally or etiologically related to the Veteran's period of active service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is asked to pay special attention to the Veteran's statements with regard to a continuity of symptoms from service until now and not rely entirely on the lack of any post-service treatment records in issuing an opinion.  The examiner is asked to specifically review the Veteran's Travel Board testimony and the June 2015 statement from a private physician (dated 6/24/2015 and 6/25/2015 in VBMS, respectively).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Return the Veteran's claims file to an examiner of appropriate expertise to determine the etiology of his diagnosed spine disability.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of any diagnosed back disability.

Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed back disability is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed back disability was caused by any service connected disability or the Veteran's right knee disability (the Board recognizes that the right knee disability is not currently service-connected, but an opinion regarding the potential relationship to it is necessary for timely adjudication of this matter).

c) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed back disability was aggravated (i.e., permanently worsened beyond the natural progression) by any service-connected disability or the Veteran's right knee disability.

If any service-connected disability or right knee disability aggravates a back disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is asked to pay special attention to the Veteran's statements with regard to a continuity of symptoms from service until now and not rely entirely on the lack of any post-service treatment records in issuing an opinion.  The examiner is asked to specifically review the Veteran's Travel Board testimony and the June 2015 statement from a private physician (dated 6/24/2015 and 6/25/2015 in VBMS, respectively).
 
The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


